     Case 2:19-cv-01428-RFB-VCF Document 18 Filed 01/16/21 Page 1 of 2


1
                                UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      DAVID NORTH,                                       Case No. 2:19-cv-01428-RFB-VCF
5
                                       Plaintiff,                      ORDER
6              v.

7     BRIAN KOHEN, et al.,

8                                 Defendants.

9    I.       DISCUSSION

10            On September 28, 2020, this Court entered a screening order dismissing the

11   second amended complaint in its entirety without prejudice but without leave to amend in

12   this Court. (ECF No. 13 at 8). The Court directed Plaintiff to file his state tort action in

13   state court. (Id. at 7). Plaintiff now files a motion for reconsideration. (ECF No. 16).

14            A motion to reconsider must set forth “some valid reason why the court should

15   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

16   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d

17   1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

18   with newly discovered evidence, (2) committed clear error or the initial decision was

19   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

20   No. 1J v. Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration

21   is not an avenue to re-litigate the same issues and arguments upon which the court

22   already has ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev.

23   2005).

24            The Court has reviewed Plaintiff’s motion for reconsideration and finds that it did

25   not commit clear error in its initial decision. Plaintiff’s motion for reconsideration presents

26   law that is not applicable to Plaintiff’s case. (See ECF No. 16). As such, the Court denies

27   the motion for reconsideration.

28
     Case 2:19-cv-01428-RFB-VCF Document 18 Filed 01/16/21 Page 2 of 2


1           Plaintiff also files a motion for the original version of the declaration filed at ECF

2    No. 7. (ECF No. 17). Plaintiff states that he accidentally filed that document in the wrong

3    case. (Id.)   The Court grants the motion in part. The Court cannot send Plaintiff the

4    original document, but it will send him a copy.

5    II.    CONCLUSION

6           It is therefore ordered that the motion for reconsideration (ECF No. 16) is denied.

7           It is further ordered that the motion to obtain original document (ECF No. 17) is

8    granted in part. The Clerk of the Court will send Plaintiff a copy of his declaration (ECF

9    No. 7).

10

11          DATED THIS 16th day of January 2021.

12

13                                                                             ___
                                                   RICHARD F. BOULWARE, II
14                                                 UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
